Mr. Justice Wole
delivered the opinion of the Court.
The Registrar of Ponce refused to record a lease of five years with an option for three years more; first because the property itself had not been recorded and second, because the term of the lease did not exceed six years, the minimum period where property is recordable without agreement to that effect between the parties or the other exceptions of the Mortgage Law.
. If the lease is not recordable for the second reason, it will he unnecessary to discuss the first reason. It is evident *612that an option to lease is not a lease. Nothing would illustrate this better than if one made a contract giving a person an option to lease for six years and without exercising the option, the other attempted to record. Nothing would exist until the option was exercised. In the present case there was no exercise of the option to lease, as happened in some of the cases where the courts considered the contract to be a lease for the whole term that the original lessee had a right to obtain. Andrews v. Marshall Creamery Co., infra; Stern Co. v. Friedman, 229 Mich. 623, 201 N. W. 961. On the other hand, an option for extension of renewal is of no force and not binding on either party until the option has been exercised by an election. 35 C. J. 1012, sec. 129. The text is supported by Pennington v. Glover, 44 R. I. 250, 116 A. 657; Pearce v. Turner, 150 Ill. 116, 36 N. E. 962; Andrews v. Marshall Creamery Co., 118 Iowa 595, 92 N. W. 706, 60 L. R. A. 399, and cases; Zorkowski v. Astor, 156 N. Y. 395, where it was said “It is not a present grant accepted by the other party, but a conditional promise or covenant to grant in the future a further term.” There was no existing lease for more than five years. If the lease had been for eight years with a privilege of reduction to five, for example, it would have been a recordable lease unless it was shown that by the consent of the parties the lease had been reduced. On the part of the lessee he would have been responsible for the whole term unless he acted. Here he may rest and no responsibility arises.
The note will be affirmed.
The Chief Justice and Mr. Justice Hutchison dissented.